—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme court, Nassau County (O’Connell, J.), entered August 4, 1997, which denied its application.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the petitioner’s application to stay arbitration as untimely (see, CPLR 7503 [c]; Matter of Steck [State Farm Ins. Co.], 89 NY2d 1082; Matter of Metropolitan Prop. & Liab. Ins. Co. v Hancock, 183 AD2d 831).
In light of our determination, it is unnecessary to address the petitioner’s remaining contentions (see, Matter of Metropolitan Prop. & Liab. Ins. Co. v Hancock, supra, at 832). Bracken, J. P., O’Brien, Copertino and Altman, JJ., concur.